[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION TO REARGUE AND/OR CLARIFY
A motion to clarify seeks clarification of a prior order of the court, Zadravicz v. Zadravicz, 39 Conn App. 28, 30, i.e., an interpretation of an ambiguity if same is found to exist.Holcombe v. Holcombe, 22 Conn. App. 363. No time limitation exists for filing a motion for clarification, Id., 366.
The present motion notes on its first page that it is filed pursuant to Practice Book § 11-11. A motion to reargue serves the following purpose, quoting K. A. Thompson Electric Company v.Wesco, Inc., 24 Conn. App. 758 at 760:
         The plaintiffs motion to reargue sought to address alleged inconsistencies in the trial court's memorandum of decision as well as claims of law that the plaintiff claimed were not addressed by the court. We note that it is not relevant, for purposes of extending the appeal period under § 4009, whether the claim raised by the motion to reargue had merit in the eyes of the trial court because that motion, if granted, would have required that the trial court render a new judgment, taking additional claims of law into account. See  Whitney Frocks, Inc. v. Jaffe, 138 Conn. 428, 429 n. 1,  85 A.2d 242 (1951); Crozier v. Zaboori,  14 Conn. App. 457, 461 541 A.2d 531 (1988).
The motion to clarify does not seek modification of the court's order but rather to have it made clear or easier to understand. The motion to reargue seeks to change the ruling.
The motion as filed cannot be addressed as presented. The court may be asked to entertain § 11-11 motion to reargue. The court may be asked to entertain a motion to clarify. They cannot CT Page 16067 be combined in one motion. The motion as presented is denied for the foregoing reasons.
HARRIGAN, J.